USCA1 Opinion

	




          July 23, 1996                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 96-1199                                   JOHN T. ZERVAS,                                Plaintiff, Appellant,                                          v.                          UNITED STATES OF AMERICA, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                   [Hon. Edward F. Harrington, U.S. District Judge]                                               ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                          Boudin and Lynch, Circuit Judges.                                            ______________                                 ____________________            John T. Zervas on brief pro se.            ______________            Donald  K. Stern,  United States  Attorney, and Sara  Miron Bloom,            ________________                                _________________        Assistant United States Attorney, on brief for appellees.                                 ____________________                                 ____________________                 Per Curiam.  The  district court dismissed the complaint                 __________            in this case, apparently both for lack of merit  and for want            of jurisdiction.                 If Zervas'  complaint is  construed as  a claim  to have            suffered  age discrimination,  the complaint was  time barred            since  it  was filed  more than  180  days after  the alleged            discriminatory act.   See Castro  v. United States,  775 F.2d                                  ___ ______     _____________            399,   403  (1st   Cir.   1985)  ("[I]n   lieu  of   pursuing            administrative  relief,  [a  federal  employee  claiming  age            discrimination]  may  proceed  directly to  federal  district            court .  .  .  no  later  than  180  days  from  the  alleged            discriminatory act."); 29 U.S.C.   633a(d).  If the complaint            is  construed as  an  appeal of  the  decision by  the  Merit            Systems Protection  Board denying  Zervas' claim to  have his            sick leave  reinstated, the  complaint was not  only untimely            but also filed  in the wrong  court.  5  U.S.C.    7703(b)(1)            (appeal of final order of Board "shall be filed in the United            States Court of Appeals for the Federal  Circuit . . . within            30  days after  the petitioner  received notice of  the final            order of decision of the Board").                   Since abiding by a limitation period is a jurisdictional            prerequisite  to  actions  against  the  federal  government,            Lavery v. Marsh, 918 F.2d 1022, 1027 n.7 (1st Cir. 1990), the            ______    _____            district court  lacked  jurisdiction to  hear the  complaint,            however construed.                 Affirmed.                 ________                                         -2-